 Case 19-30083               Doc 212      Filed 11/26/19 Entered 11/26/19 11:05:57       Desc Main
                                           Document Page 1 of 2

     FILED & JUDGMENT ENTERED
            Steven T. Salata


              November 26 2019


      Clerk, U.S. Bankruptcy Court
     Western District of North Carolina
                                                                          _____________________________
                                                                                   J. Craig Whitley
                                                                            United States Bankruptcy Judge




                        IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     (Charlotte Division)

 In re:                                          )              Chapter 11
                                                 )
 BALLANTYNE BRANDS, LLC,                         )              Case No. 19-30083
                                                 )
                               Debtor.           )              Jointly Administered

                   ORDER AWARDING FEES AND EXPENSES TO
             MOON WRIGHT & HOUSTON, PLLC AS COUNSEL FOR DEBTOR

          Upon consideration of the application (the “Application”) of Moon Wright & Houston,

PLLC (“MWH”) for compensation of services in the amount of $6,234.00 and reimbursement of

expenses in the amount of $127.00 for the period October 1, 2019 through October 31, 2019

pursuant to sections 330 and 331 under Title 11 of the United States Code, 11 U.S.C. § 101 et

seq. and Rule 2016 of the Federal Rules of Bankruptcy Procedure; and due and adequate notice

of the Application having been provided; and no objections having been filed thereto; and it

appearing that the relief requested in the Application is in the best interests of the Debtor, its

estate and creditors; and after due deliberation and sufficient cause appearing therefore; it is

hereby

          ORDERED that the Application is GRANTED; and it is further




MWH: 10439.001; 00020373.8
 Case 19-30083               Doc 212         Filed 11/26/19 Entered 11/26/19 11:05:57      Desc Main
                                              Document Page 2 of 2



          ORDERED that MWH is allowed payment of fees in the amount of $6,234.00 and

expenses in the amount of $127.00 for the period October 1, 2019 through October 31, 2019 and

the Debtor is authorized to pay such amounts to MWH; and it is further

          ORDERED that the Debtor is authorized and empowered to take such steps and perform

such acts as may be necessary to implement and effectuate the terms of this Order; and it is

further

          ORDERED that this Court shall retain jurisdiction over any and all issues arising from or

related to the implementation and interpretation of this Order.




This Order has been signed electronically.                                    United States Bankruptcy Court
The Judge's signature and Court's seal
appear at the top of this Order.




MWH: 10439.001; 00020373.8
